381 So. 2d 269 (1980)
STATE of Florida, DEPARTMENT OF HEALTH & REHABILITATIVE SERVICES, Appellant/Cross-Appellee,
v.
Vincent L. RYAN, Appellee/Cross-Appellant.
No. PP-312.
District Court of Appeal of Florida, First District.
February 21, 1980.
Rehearing Denied March 27, 1980.
Walter E. Beisler, West Palm Beach, of Anthony J. Beisler, P.A., Fort Lauderdale, for appellant/cross-appellee.
Micheal A. Edwards of Law Office of Charles L. Rowe, West Palm Beach, for appellee/cross-appellant.
*270 PER CURIAM.
The order of the deputy commissioner is affirmed except with regard to the computation of average weekly wage. The deputy incorrectly included in his formula the state's contribution to a retirement fund for the benefit of the claimant. The claimant has not completed 10 years of service and is not qualified for regular retirement. The employer's contribution, at most, entitled the claimant to be eligible for two other disability retirements, if approved by the State Retirement office. There is no showing that at the time of the injury he was receiving any tangible benefit of a real present-day value from the state's contribution to the fund. See Sunland Training Center v. Thomas, IRC Order 2-3917 (September 19, 1979). The order is reversed on this issue.
The order is affirmed in part and reversed in part and the cause is remanded to the deputy with directions that he recompute the average weekly wage consistent with this opinion.
ERVIN, SHIVERS and SHAW, JJ., concur.